  Case 3:20-cv-00223-JPG Document 11 Filed 05/26/20 Page 1 of 4 Page ID #35




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DONALD HENNEBERG, #Y40172,                           )
                                                      )
                Plaintiff,                            )
                                                      )
 vs.                                                  )        Case No. 20-cv-00223-JPG
                                                      )
 SECURUS CORRECTIONAL                                 )
 SERVICES,                                            )
                                                      )
                Defendant.                            )

                                  MEMORANDUM & ORDER

GILBERT, District Judge:

        Plaintiff Donald Henneberg, an inmate in the custody of the Illinois Department of

Corrections (“IDOC”) and currently incarcerated at Vandalia Correctional Center (“Vandalia”),

brings this civil rights action pursuant to 42 U.S.C. § 1983. In the Complaint, Plaintiff claims that

he was denied telephone access for more than two months at Vandalia when Securus Technologies

failed to process a list of phone numbers he provided to prison officials on December 13, 2019.

(Doc. 1, p. 6). Plaintiff was unable to phone his attorney, his sick mother, or any other family

members. (Id.). He seeks money damages from Securus for violating his First Amendment rights.

(Id. at 7).

        The Complaint is now ripe for review under 28 U.S.C. § 1915A, which requires the Court

to screen prisoner complaints and filter out non-meritorious claims. 28 U.S.C. § 1915A(a). Any

portion of the Complaint that is legally frivolous or malicious, fails to state a claim for relief, or

requests money damages from an immune defendant must be dismissed. 28 U.S.C. § 1915A(b).

At this juncture, the factual allegations are liberally construed. Rodriguez v. Plymouth Ambulance

Serv., 577 F.3d 816, 821 (7th Cir. 2009).



                                                  1
    Case 3:20-cv-00223-JPG Document 11 Filed 05/26/20 Page 2 of 4 Page ID #36




        Based on the allegations, the Court finds it convenient to designate the following claim in

the pro se Complaint:

        Count 1:          First Amendment claim against Securus Correctional Services for failing to
                          process a list of phone numbers Plaintiff provided to Vandalia officials on
                          December 13, 2019.

Any claim that is mentioned in the Complaint but not addressed herein is considered

dismissed without prejudice as inadequately pled under Twombly.1

                                                   Discussion

        Plaintiff’s only claim focuses on deprivations of his constitutional rights by Securus, a

private corporation that provides phone services at Vandalia. A private corporation that contracts

to provide essential government services cannot be held liable under Section 1983 unless the

corporation’s own policy, custom, or practice causes the constitutional deprivation at issue.

Shields v. Illinois Dep’t of Corr., 746 F.3d 782, 789 (7th Cir. 2014). Respondeat superior liability

is inapplicable under Section 1983. Id. (citing Iskander v. Village of Forest Park, 690 F.2d 126,

128 (7th Cir. 1982)). The Complaint describes no policy, custom, or practice by Securus that

resulted in a deprivation of Plaintiff’s constitutional rights. Accordingly, the Complaint shall be

dismissed for failure to state a claim upon which relief may be granted.

                                                  Disposition

        IT IS ORDERED that the Complaint (Doc. 1) is DISMISSED without prejudice. Plaintiff

is GRANTED leave to file an Amended Complaint on or before June 22, 2020. Should Plaintiff

fail to file an Amended Complaint within the allotted time or consistent with the instructions set

forth in this Order, the entire case shall be dismissed with prejudice for failure to comply with a

court order and/or for failure to prosecute his claims. FED. R. CIV. P. 41(b); Ladien v. Astrachan,


1
  See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).

                                                         2
 Case 3:20-cv-00223-JPG Document 11 Filed 05/26/20 Page 3 of 4 Page ID #37




128 F.3d 1051 (7th Cir. 1997); Johnson v. Kamminga, 34 F.3d 466 (7th Cir. 1994); 28 U.S.C.

§ 1915(e)(2). The dismissal shall also count as a “strike” under 28 U.S.C. § 1915(g).

       When preparing his Amended Complaint, Plaintiff is strongly encouraged to use the civil

rights complaint form designed for use in this District. He should label the form, “Amended

Complaint,” and list the case number for this action (No. 20-cv-00223-JPG) on the first page. To

enable Plaintiff to comply with this Order, the CLERK is DIRECTED to mail Plaintiff a blank

civil rights complaint form.

       Plaintiff is reminded that an amended complaint generally supersedes and replaces prior

complaints, rendering them void. See Flannery v. Recording Indus. Ass’n of Am., 354 F.3d 632,

638 n. 1 (7th Cir. 2004). The Amended Complaint must stand on its own without reference to any

previous pleading. Plaintiff must re-file any exhibits he wishes the Court to consider. The

Amended Complaint is also subject to review pursuant to 28 U.S.C. § 1915A.

       Plaintiff is further ADVISED that his obligation to pay the filing fee for this action was

incurred at the time the action was filed, thus the filing fee remains due and payable, regardless of

whether Plaintiff files an Amended Complaint. 28 U.S.C. § 1915(b)(1); Lucien v. Jockisch, 133

F.3d 464, 467 (7th Cir. 1998).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this Order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.



                                                 3
Case 3:20-cv-00223-JPG Document 11 Filed 05/26/20 Page 4 of 4 Page ID #38




    DATED: 5/26/2020                    s/J. Phil Gilbert
                                        J. PHIL GILBERT
                                        United States District Judge




                                    4
